Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung (US Pub. No. 2017/0237973 A1) shows a light field display (Fig. 1 and para. 45), comprising: multiple picture elements (i.e. pixels, para. 49), each one of the multiple picture elements having a respective light steering optical element (lens portions 181) and including an array of light emitting elements (i.e. sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54) monolithically integrated on a same semiconductor substrate 110 (Fig. 1 and para. 53); and a backplane including electronic circuits electronically connected with the multiple picture elements (para. 51) and configured to individually drive each one of the light emitting elements in each one of the picture element (paras. 57 – 61), wherein the array of light emitting elements includes a first set of light emitting diodes (LEDs) producing light emission at a first wavelength, a second set of LEDs producing light emission at a second wavelength, and a third set of LEDs producing light emission at a third wavelength (para. 50).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the array of light emitting elements is inorganic, and that the first set of LEDs includes LEDs made at least in part of InGaN with a first composition of 
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 4, 6, 12, 13, 16, 17, 33, 37 and 39 are allowable at least by virtue of their dependence on claim 1.   
		Claim 40 is allowable as it recites similar subject matter as that of claim 1.
		Claims 42 – 44 are allowable at least by virtue of their dependence on claim 40.  
		Claim 45 is allowable as it recites similar subject matter as that of claim 1. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CARL ADAMS/
Examiner, Art Unit 2627